DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior art of record generally teaches a processor and memory for dividing the large image into a plurality of image tiles, providing the plurality of image tiles to an artificial neural network; identifying, using the artificial neural network, at least a portion of the target in at least one image tile and identifying the target in the large image based on the at least the portion of the target being identified in the at least one image tile. See for example US 2021/0365737, ¶¶ 62-63, figs. 6-7: text recognition by processing tiles using CNN to identify characters. See also US 2005/0281455, fig. 1: text recognition by dividing image into blocks and processing using neural networks. See also US 2016/0375904: image divided into grids and the target parts identified using machine learning. However, none of the prior art teach the specific sequence and combination of claimed features including receiving a large image having large image dimensions that exceed memory threshold dimensions, the large image including metadata; adjusting an orientation and a scaling of the large image based on the metadata; dividing the large image into a plurality of image tiles, each image tile having tile dimensions smaller than or equal to the memory threshold dimensions; providing the plurality of image tiles to an artificial neural network; identifying, using the artificial neural network, at least a portion of the target in at least one image tile; and identifying the target in the large image based on the at least the portion of the target being identified in the at least one image tile.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662